Citation Nr: 1033333	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-40 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had verified service in the U.S. Naval Reserves from 
July 2, 1987 to July 28, 1987, and from February to June 1991.  
His additional service on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) in the reserves reportedly 
continued until August 2002.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

To support his claims, the Veteran testified at a hearing at the 
RO in October 2006 before the undersigned Veterans Law Judge of 
the Board.  During the hearing, he submitted additional evidence 
and waived his right to have the RO initially consider it.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).  The Board also held the 
record open for 60 days after the hearing to allow him time to 
obtain and submit still additional evidence, which he did in 
December 2006 and again waived his right to have the RO initially 
consider it.  Id.

Also during his hearing, the Veteran submitted a statement 
(through his representative) withdrawing his claim for service 
connection for a skin rash allegedly secondary to exposure to 
creosote.  See 38 C.F.R. § 20.204 (2009).  So only two claims 
remained, those concerning his purported neck and back injuries.

The Board remanded these remaining claims in January 2007 to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) show he 
injured his low back in June 1994 and resultantly received a 
diagnosis of low back strain.  There were no sensory motor 
deficiencies, however, and no indication of injury also to his 
neck.

2.  Regardless of whether the Veteran was on active duty (AD), 
ACDUTRA or INACDUTRA at the time of that June 1994 injury, the 
most probative (i.e., competent and credible) medical and other 
evidence in the file - including especially a September 2008 
opinion of a VA compensation examiner, indicates the current 
lumbar and cervical spondylosis is not a residual of that injury.


CONCLUSION OF LAW

The Veteran's current low back and neck disorders were not 
incurred in or aggravated by his active military service and may 
not be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2002, August 2004, September 2006, January 2007, September 2008, 
and March and June 2009.  The letters informed him of the 
evidence required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the September 2006, January 2007 and March 2009 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Collectively, the RO and AMC 
obtained his service treatment records (STRs), VA treatment 
records, private treatment records, and lay statements.  
And in accordance with the Board's January 2007 remand, he was 
provided a VA compensation examination in September 2008 for a 
medical nexus opinion concerning whether his current neck and low 
back disorders are attributable to his military service - and 
especially to his alleged injury.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As further directed in the Board's remand, the AMC sent the 
Veteran's private physician, T.J., M.D., a letter in January 2007 
giving him an opportunity to explain the medical basis of his 
November 2006 opinion relating the Veteran's current low back and 
neck disorders to the injury in question during service - in 
June 1994 (not in June 2004 as this doctor had previously 
reported in the November 2006 statement).  And the only evidence 
received in response to this request was a copy of the previously 
submitted November 2006 statement, so no additional comment or 
explanation concerning the origin of the current low back and 
neck disorders and their purported correlation with the injury in 
service.

Moreover, since, as will be explained, the most probative 
evidence indicates there is no such cause-and-effect correlation, 
it ultimately is moot whether that injury in question occurred 
while the Veteran was on AD, ACDUTRA or INACDUTRA because, 
regardless, his current low back and neck disabilities have not 
been attributed by competent and credible evidence to that 
injury.  So the Board is satisfied there was substantial 
compliance with its January 2007 remand directives.  See Chest v. 
Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA.  

II.  Service Connection for Low Back and Neck Disorders

The Veteran claims that his current low back and neck disorders, 
diagnosed as lumbar and cervical spondylosis, are the result of a 
log rolling over his legs and low back in June 1994 while in the 
reserves.  For the reasons and bases discussed below, however, 
the Board finds that the preponderance of the evidence is against 
his claims, so service connection is not warranted and his claims 
must be denied.

The Veteran may be awarded service connection by showing that he 
currently has disability resulting from a disease or an injury 
incurred in or aggravated by his active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury (but not disease) 
incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).



To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for other periods of service 
does not obviate the need to establish that he is also a 
"Veteran" for purposes of the period of ACDUTRA where the claim 
for benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status 
and be eligible for service connection for disability claimed 
during his inactive service, the record must establish that he 
was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection also may be granted on a presumptive basis for 
certain diseases that are chronic, per se, such as arthritis, if 
the disease manifested to a compensable degree (of at least 10-
percent disabling) within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  However, this presumption is rebuttable by probative 
evidence to the contrary and, as specifically concerns these 
particular claims at hand, does not apply to claims based on 
ACDUTRA or INACDUTRA service.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
flat feet, varicose veins, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 


(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether his present condition is of a type that requires 
medical expertise to identify it as the same condition as that in 
service or during a presumptive period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 
(1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
claimed disability, VA adjudicators are responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (about evenly balanced for and against the 
claim), with the Veteran prevailing in either event, or whether 
instead the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As previously discussed and acknowledged in the Board's January 
2007 remand, the Veteran's service treatment records confirm he 
was treated in June 1994 for a five-day history of back pain 
following a 250-pound log rolling up his legs and back after he 
tripped and fell.  He reportedly was able to ambulate at the 
scene of the incident but 24 hours later gradually began to 
experience some stiffness in his lower back.  He reportedly 
denied any sharp back pain, weakness, dysthesias, numbness, and 
hematuria.  His range of motion was full and unrestricted in all 
planes; there was no vertebral body tenderness; straight leg 
raising was negative; his strength was normal (5/5); his deep 
tendon reflexes 2+ and symmetric; and there was no costovertebral 
angle tenderness (CVAT); but there was tenderness to palpation - 
albeit minimal, over the paravertebral muscle groups and 
mild tightness at L5-S1.  The diagnosis was low back strain.  
[Note: during his October 2006 hearing, the Veteran vehemently 
maintained that his symptoms were far more severe when seen after 
that accident than indicated in these records.  He argued that 
reservists such as him were not given the same consideration as 
full-time soldiers and often suspected of malingering etc., and 
perhaps that is why his injuries were not described as severe as 
they actually were.]

In any event, because of this documentation in his service 
treatment records, there is no disputing the Veteran sustained a 
relevant injury while in service, in June 1994, at least to his 
low back.  There is no mention of additional injury in that 
incident to his neck or cervical spine.  As well, his annual 
physical examination later that year, in October 1994, only 
referenced his low back pain.

The Veteran's service in the reserves reportedly continued until 
August 2002, so for several more years after that June 1994 
injury.  So the determinative issue is whether his current low 
back and neck disorders are residuals of that injury.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, the most probative medical and other evidence in 
the file discredits this notion.

Post-service private outpatient treatment records from January 
2003 through October 2006 show more recent diagnoses of ulnar 
nerve entrapment (bilateral carpal tunnel syndrome (CTS)) and 
degenerative disc disease in both the cervical and lumbar 
segments of the Veteran's spine with S1 radiculopathy.



Also of record, as mentioned, is a November 2006 statement from 
T.G., M.D., indicating he began treating the Veteran in January 
2003 and that he continues to have lower back and neck pain that 
in all medical probability is related to his injury during 
service when he was on the demolition team of the naval reserve 
and was struck by a log.  Dr. T.G, however, erroneously indicates 
this injury occurred in June 2004 (as opposed to a decade 
earlier, in June 1994).  Dr. T.G also did not discuss the medical 
rationale for this opinion, which is especially important because 
the Veteran's service treatment records concerning the incident 
in question only refer to an injury to his low back (not 
neck/cervical spine, which is also at issue).  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), that review 
of the claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.

These and other cases all recognize, however, that the probative 
value of a supporting medical nexus opinion is determined by 
whether it contains a discussion of the medical rationale of the 
opinion and is based on an accurate factual premise, such as, as 
here, the date the injury in question occurred and the exact 
nature of it.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black 
v. Brown, 5 Vet. App. 177 (1993).  Indeed, the Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Primarily for these reasons, the Board remanded the claims in 
January 2007 to contact Dr. T.G. (at the address he had indicated 
in his November 2006 statement) to give him an opportunity to 
explain the medical basis of his opinion relating the Veteran's 
current low back and neck disorders to the injury he sustained 
during service in June 1994 (not June 2004).  But unfortunately, 
as mentioned, on remand, despite being sent a January 2007 letter 
requesting this additional supplemental comment, the only 
evidence received in response was a copy of the previously 
submitted November 2006 statement.  So, as it stands, Dr. T.G. 
still has not discussed the medical rationale of his opinion to 
give it probative value.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators.  See, too, Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

The October 2006 letter from the Veteran's chiropractor, D.B., 
submitted during the Veteran's hearing that same month, indicates 
the Veteran was then currently under his care and had been first 
seen in that office in July 2005.  He had been receiving 
treatment on a regular basis for pain and discomfort in his 
hands, neck, mid and low back.  This letter further indicates the 
Veteran had had an orthopedic consult (apparently in reference to 
the evaluation and treatment by Dr. T.G. of Lighthouse 
Orthopaedic Associates, who, as mentioned, also submitted the 
contemporaneous statement in November 2006), and that the Veteran 
also had undergone an MRI on his cervical and lumbar spine.  The 
results of the MRI showed degenerative changes in both regions 
with mild bulging discs.  This chiropractor indicated the 
Veteran's condition is a chronic situation that is exacerbated by 
activities of daily living and work, and that he does receive 
relief from his treatment, although his condition is still 
unstable.  Lastly, this chiropractor indicated that, in his 
opinion, the Veteran needs to be under care in order to prevent 
further reversal of his condition and reduce acute episodes.  
Most importantly, though, there is no indication or determination 
by this chiropractor of the etiology of the Veteran's low back 
and neck disorders, and especially in terms of whether they are 
attributable to the June 1994 injury while in service.  So this 
chiropractor's statement does not provide any opinion, much less 
a probative one, on this determinative issue.

Another January 2007 remand directive, however, was to obtain 
this needed medical nexus opinion from a VA compensation 
examiner.  And to this end, the Veteran had this requested VA 
compensation examination in September 2008.  After evaluating the 
Veteran and reviewing the pertinent evidence in the claims file, 
this VA examiner determined the Veteran's current low back and 
neck disorders are unrelated to the injury during service in June 
1994.  Upon physical examination of the cervical segment of the 
Veteran's spine, this examiner did not find signs of acute 
fracture or dislocation, but noted osteoarthritic changes and 
calcifications.  The examination of the lumbar segment of the 
Veteran's spine revealed minimal degenerative change in the upper 
and mid lumbar spine with mild narrowing of the L5-S1 disc space.  
This examiner explained that the injury the Veteran claims to 
have caused the current disorders would result in post-traumatic 
spondylosis.  The consequence of such a disorder was defined by 
the examiner as "a high energy trauma in which there is 
significant damage to the bony and soft tissue structures of the 
spine, such as vertebra, fracture, or an acute disk rupture."  
None of these characteristics, this examiner concluded, was 
present during the physical examination.  Notably, this examiner 
added, the Veteran did not complain of cervical symptoms and 
"his low back physical exam showed no motor or sensory deficits.  
Moreover, he exhibited full range of lumbar motion."  This 
examiner thus concluded that the disorders are more likely a 
primary process, as opposed to a secondary disorder resulting 
from an injury such as the type the Veteran described.



Since this September 2008 VA compensation examiner's unfavorable 
opinion is based on a review of the pertinent medical history and 
an objective clinical evaluation of the Veteran, and is 
consistent with the other evidence of record and supported by 
sound medical rationale, it provides compelling evidence against 
the Veteran's claims concerning his low back and neck disorders.  
Simply stated, this VA examiner applied valid medical analysis to 
the significant facts of this case in reaching his conclusion 
that these disorders are unrelated to the injury the Veteran 
sustained during service in June 1994.  Nieves- Rodriguez, 22 Vet 
App at 297; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements, including the testimony 
he provided during his October 2006 hearing when he insisted that 
he had experienced pain and discomfort in his low back and neck 
since the June 1994 injury.  He is competent, even as a layman, 
to attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing low back and neck pain since that 
injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (also addressing lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).  That is to say, 
the Board must still weigh his lay statements and hearing 
testimony against the medical evidence of record to determine 
which is most probative.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).



Ultimately, given the type of low back and neck disorders at 
issue, the Veteran does not have the necessary medical training 
and expertise to ascribe the symptoms he is currently 
experiencing or has in the past to the injury in service.  
Resolution of his appeal instead turns on a medical, not lay, 
determination.  Hence, the September 2008 VA examiner's opinion 
governs since it has the proper factual foundation and predicate 
and, thus, is entitled to a lot of probative weight against the 
Veteran's claim.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for low back and neck disorders.  So there is no reasonable doubt 
to resolve in his favor, and his claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claims for low back and neck disorders are denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


